Sec. 252.18, Stats., gives the circuit judge, in his discretion, authority to appoint a reporter and when he shall deem it necessary he may appoint one or more assistant reporters.  Such a reporter appointed by a circuit judge becomes an employee of the state and he may be removed at the pleasure of the judge appointing him.  As indicated in the majority opinion the reporter is required to perform certain duties, but in addition thereto he "shall discharge such other duties as the court or judge thereof requires."  I believe that the majority opinion would require the reporter to determine at his peril in each instance whether the judge had the authority to make the direction.  I do not believe that the statute places this burden upon the court reporter.  The evidence is that the circuit judge in effect ordered this reporter to go to Madison with him, which creates a presumption it was on official business.  Whether the state offered sufficient evidence to overcome this presumption was a question of fact for the Industrial Commission.  It determined he was an employee injured while performing services growing out of and incidental to his employment.  This is a question of law reviewable on appeal for the purpose of ascertaining whether the facts support the conclusion of the commission.  I feel the state failed in its effort to overcome the presumption and the trial court was correct in confirming the award.
I am authorized to state that Mr. Justice HUGHES joins in this dissent. *Page 210